Order, Supreme Court, New York County (Paula Omansky, J.), entered September 18, 1996, which, in an action by a laborer to recover for personal injuries, denied defendant and third-party plaintiff owner’s and general contractor’s cross motion for summary judgment on their causes of action for full contractual indemnification against defendant-respondent subcontractor and full common-law indemnification against third-party defendant sub-subcontractor, plaintiff’s employer, unanimously affirmed, without costs.
The record does not establish appellants’ freedom from negligence as a matter of law, there being unresolved issues of fact as to the extent to which they exercised supervision over the worksite, whether they had notice of any unsafe conditions, and what, if anything, they did to correct them. Concur—Sullivan, J. P., Milonas, Wallach, Williams and Colabella, JJ.